In the motion for rehearing complaint is made of the court's charge in several particulars. In order to call into review the accuracy of the court's charge in submitting the issues to the jury, it is essential that the alleged faults should appear from the record to have been called to the attention of the trial court in a specific manner at the time of the trial. See Vernon's Tex.Crim. Stat., Vol. 2, Arts. 737a, 735, and 743; also Linder v. State, 94 Tex.Crim. Rep., and cases cited.
We find in the record a writing purporting to except to the court's charge. It is, however, without any certificate of verification. In the absence of such certificate showing that matter was considered by the trial judge and his ruling thereon made the subject of exception by the appellant, this court is precluded from considering the complaints of the charge. See Bargas v. State, 85 Tex.Crim. Rep.; Bird v. State, 84 Tex. Crim. 285; Wallace v. State, 200 S.W. Rep. 1088; Nicolatte v. State, 85 Tex.Crim. Rep.; Thompson v. State, 228 S.W. Rep. 224; Wright v. State, 83 Tex.Crim. Rep.; Grissom v. State, 87 Tex.Crim. Rep.; Boaz v. State, 231 S.W. Rep. 790.
The motion for rehearing is overruled.
Overruled. *Page 467